Citation Nr: 1139787	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic respiratory disability, to include emphysema, chronic obstructive pulmonary disease (COPD), and pneumonia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 1963 to June 1977, and from November 1977 to March 1978.  He had subsequent active duty service in the United States Army from October 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Portland RO in September 2008.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In February 2009, the Board remanded the Veteran's claim for further evidentiary development.  Such was achieved, and the Veteran's claim was readjudicated by the Appeals Management Center (AMC) in a May 2010 supplemental statement of the case (SSOC).

In September 2010, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning whether the Veteran's current respiratory disability is as likely as not related to his active duty military service.  In October 2010, the Board received the requested VHA opinion.  

After submitting additional argument in support of his claim, the Veteran specifically requested that his appeal be remanded a second time so that review of the new evidence could be considered first by the agency of original jurisdiction (AOJ).  In this connection, the Board remanded the Veteran's claim in February 2011 for readjudication.  After collecting more evidence, the AMC readjudicated the Veteran's claim most recently in August 2011.  The claims file has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to delay adjudication of the Veteran's claim once again.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

VA treatment records

At the September 2008 hearing, the Veteran testified that he experiences pneumonia every six weeks to three months, requiring medical treatment.  He specified that his physician is T.L., who is a VA physician at the Roseburg VA medical center, and that the last time he sought treatment from VA was three or four months prior to the hearing.  See the September 2008 hearing transcript, pages 10-12.  

Currently of record are VA treatment reports dated from November 2002 to May 2007 and from July 2010 to February 2011.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran has alluded to information contained in VA treatment reports dated shortly before his September 2008 hearing that is not currently on file, a remand is necessary so that any outstanding reports relevant to the Veteran's respiratory disability claim can be obtained.

VA examination and opinion

The Veteran claims entitlement to service connection for a chronic respiratory disorder and has advanced several arguments in support of his claim.  In particular the Veteran asserts that his currently diagnosed disorders [which include COPD, asthma, emphysema, and bronchitis] had their onset in, or are otherwise related to exposure to toxic substances including smoke, dust particles, oil, diesel, natural and chemical fires and asbestos.  His service treatment records demonstrate frequent treatment for respiratory infections, to include pneumonia, and his service personnel records demonstrate that the Veteran has service in firefighting school on Treasure Island in September 1964.  

Although the Veteran currently asserts that he has experienced respiratory problems continuously since service, he has specifically denied experiencing shortness of breath, asthma, chest pain, or chronic cough on all Reports of Medical History of record, to include those associated with his most recent call to active duty in November 1990.  See the Veteran's November 30, 1990 Report of Medical History; see also the Veteran's November 26, 1990 Applicant Medical Prescreening Form.  Ongoing treatment records also demonstrate that the Veteran had a decades long history of smoking one to three packs of cigarettes each day, a habit he quit in 1996.  

During the course of the appeal, VA has attempted on three occasions to obtain a fully reasoned, adequate medical opinion regarding the etiology of the Veteran's current respiratory disabilities in light of his medical history, summarized above.  The only medical opinion of record that arguably supports the Veteran's service-connection claim is that of a February 2004 VA examiner, who indicated that the Veteran's "COPD may be the result primarily of tobacco usage," but "[f]ire training . . . certainly could have potentiated this."  [Emphasis added by the Board.]  See the February 2004 VA examiner's report.  However, because the February 2004 VA examiner's opinion was couched in terms of speculation, a new VA opinion was requested from the same examiner in September 2009.  At that time, the examiner more definitively concluded that the Veteran's respiratory problems were most likely caused by smoking.  See the September 2009 VA examiner's report, page 3.  

After reviewing the September 2009 VA examination report, the Board concluded that additional clarification from a VHA medical expert regarding the etiology of the Veteran's respiratory problems was necessary.  In particular, the Board pointed out in a letter to the VHA that the September 2009 VA examiner did not appear to fully address the Veteran's documented in-service treatment for respiratory problems.  The Board also noted that the September 2009 examiner raised, but did not fully answer the question as to whether the Veteran's in-service pneumonia was bacterial or viral in nature.  The Board asked the VHA medical expert to review the record, to include the opinions noted above, and provide opinions with supporting rationale as to whether any of the Veteran's respiratory disabilities either had its onset in, or in the alternative, were etiologically related to his military service.  In response, the VHA expert rehashed some of the facts noted above, and opined that "[t]here is no evidence the Veteran experienced persistent symptoms or chronic sequelae dating from any of the respiratory exposures he encountered in service," and "[t]here is no evidence the Veteran experienced persistent symptoms or chronic sequelae dating from his pneumonia or other respiratory tract infections in the service."  The VHA expert then indicated that it was as likely as not that the Veteran's respiratory disability is "etiologically related to his in-service use of tobacco products."  See the October 20, 2010 VHA expert opinion.  Unfortunately, clinical rationale in support of these conclusions appears lacking.

Although each of these three medical opinions appears incomplete for one reason or another, only the original opinion of the February 2004 examiner arguably supports the Veteran's contentions.  As noted above, at best that opinion is only speculatory in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].  Additionally, as noted above, the same VA examiner provided more definitive conclusions that were against the Veteran's claim in September 2009.  

Case law provides that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of this duty, the Board believes that another attempt at obtaining a fully reasoned non-speculative medical opinion as to the nature and etiology of the Veteran's respiratory disabilities would aid in rendering an informed decision in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

The Board reminds the Veteran that he is not prohibited from submitting any lay or medical evidence to VA in support of his claim, to include private medical opinions showing a relationship between his current respiratory conditions and his military service.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received, or is currently receiving for his respiratory disabilities.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant treatment records from the Roseburg VA medical facility, dated from May 2007 to July 2010, and from February 2011 to the present day.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2010).   

2.  VBA should then schedule the Veteran for a VA respiratory examination.  The Veteran's claims folder and a copy of this REMAND should be sent to, and reviewed by the examiner.  X-rays should be taken of the Veteran's chest, and if deemed necessary, pulmonary function tests (PFTs) should be administered.  After review of the Veteran's prior medical history and upon examination of the Veteran, the examiner should clarify each of the respiratory conditions currently affecting the Veteran.  The examiner should then provide detailed opinions with supporting rationale as to each identified disability regarding whether it is as likely as not (50 percent or more probability) that such disability either had its onset in, or is otherwise related to any period of the Veteran's active duty service.  
      
For the purposes of these opinions, the examiner should assume that the Veteran was in fact exposed to smoke, dust particles, oil, diesel, natural and chemical fires and asbestos in service, as he so describes.  In particular, the examiner should comment on the following topics in his or her analysis:

a.) The role, if any, that the Veteran's 
long smoking history has had in the development of any or all of his current lung conditions.

b.) The Veteran's service records [which 
demonstrate frequent treatment for respiratory infections and pneumonia] and whether such in-service treatment marks the onset of a chronic respiratory disability.  If possible, please note whether the Veteran's in-service pneumonia was bacterial or viral in nature, and the implications of both categorizations.  If it is not possible to make this distinction, please explain why.

c.) Whether the Veteran currently has 
asbestosis, or an asbestos-related lung disease.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims folder.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


